DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/18/2022, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments, see remarks pages. 5-8, filed on 03/18/2022, with respect to the rejected claims have been fully considered and are persuasive.  The rejections to the originally filed claims has been withdrawn as cited in last office action dated: 12/20/2021.


Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.: 10,938,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claim 1-20 are allowed over cited references.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahuja et al. (Pub. No.: US 2018/0121221 A1) discloses, a method is disclosed, which calls for receiving a request to instantiate a microservice, selecting a suitable virtual machine (VM), wherein the selecting comprises calculating the suitability of the virtual machine based on a property load and a property weight, deploying the microservice on the selected virtual machine, configuring the microservice to communicate with an interface microservice, and configuring the microservice to perform security processing on packets processed within a security service.
Sadhna et al. (Pub. No.: US 2005/0135248 A1), discloses, the disclosed approach serves to overcome the latency related to the "slow-start restart" by assessing network conditions and avoiding the "slow-start restart" when network conditions justify the avoidance. The disclosed methods, applications and devices implement the periodic communication of a probe packet that is generated and transmitted from a TCP sender to a TCP receiver during the period that the TCP network connection remains idle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/Primary Examiner, Art Unit 2446